Exhibit 10.18

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ACTIVECARE, INC.


AMENDED AND RESTATED
CERTIFICATE OF DESIGNATION OF PREFERENCES,
RIGHTS AND LIMITATIONS
OF
SERIES F VARIABLE RATE CONVERTIBLE PREFERRED STOCK
OF ACTIVECARE, INC.


PURSUANT TO SECTION 151 OF THE
DELAWARE GENERAL CORPORATION LAW


        The undersigned, Marc Bratsman, does hereby certify that:


                1. He is the CFO and Secretary, of ActiveCare, Inc., a Delaware
corporation (the “Corporation”).


                2. The Corporation is authorized to issue ten million
(10,000,000) shares of preferred stock, of which 45,000 shares of Series D
Convertible Preferred Stock (“Series D Preferred”) are issued and outstanding,
and 70,539 shares of Series E Convertible Preferred Stock (“Series E Preferred”)
are issued and outstanding.


                3. The following resolutions were duly adopted by the board of
directors of the Corporation (the “Board of Directors”) as of August __, 2014:


        WHEREAS, the certificate of incorporation of the Corporation provides
for a class of its authorized stock known as preferred stock, consisting of ten
million (10,000,000) shares, par value $0.00001 per share, issuable from time to
time in one or more series;


        WHEREAS, the Board of Directors is authorized to fix the dividend
rights, dividend rate, voting rights, conversion rights, rights and terms of
redemption and liquidation preferences of any wholly unissued series of
preferred stock and the number of shares constituting any series and the
designation thereof, of any of them; and


        WHEREAS, it is the desire of the Board of Directors, pursuant to its
authority as aforesaid, to fix the rights, preferences, restrictions and other
matters relating to a series of the preferred stock, which shall consist of,
except as otherwise set forth in the Purchase Agreement, up to Seven Thousand
Eight Hundred Three (7,803) shares of the preferred stock which the Corporation
has the authority to issue, as follows:


        NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby
provide for the issuance of a series of preferred stock for cash or exchange of
other securities, rights or property and does hereby fix and determine the
rights, preferences, restrictions and other matters relating to such series of
preferred stock as follows:


 
1

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED
TERMS OF PREFERRED STOCK


Section 1.                      Definitions. For the purposes hereof, the
following terms shall have the following meanings:


“Adjusted Optional Redemption Amount” means an amount in cash equal to the
greater of (a) the Optional Redemption Amount or (b) for each share of Preferred
Stock, the product of (y) the VWAP on the Trading Day immediately preceding the
date of (i) the applicable Optional Redemption Notice or (ii) the date the
Adjustment Optional Redemption Amount is paid, whichever is greater and (z) the
Stated Value, divided by the then Conversion Price, plus all accrued but unpaid
dividends thereon, plus all liquidated damages and other costs, expenses or
amounts due in respect of the Preferred Stock.


“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 of the Securities
Act.


“Alternate Consideration” shall have the meaning set forth in Section 7(e).
 
“Bankruptcy Event” means any of the following events: (a) the Corporation or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Corporation or any Significant Subsidiary thereof, (b) there is commenced
against the Corporation or any Significant Subsidiary thereof any such case or
proceeding that is not dismissed within 60 days after commencement, (c) the
Corporation or any Significant Subsidiary thereof is adjudicated insolvent or
bankrupt or any order of relief or other order approving any such case or
proceeding is entered, (d) the Corporation or any Significant Subsidiary thereof
suffers any appointment of any custodian or the like for it or any substantial
part of its property that is not discharged or stayed within 60 calendar days
after such appointment, (e) the Corporation or any Significant Subsidiary
thereof makes a general assignment for the benefit of creditors, (f) the
Corporation or any Significant Subsidiary thereof calls a meeting of its
creditors with a view to arranging a composition, adjustment or restructuring of
its debts, or (g) the Corporation or any Significant Subsidiary thereof, by any
act or failure to act, expressly indicates its consent to, approval of or
acquiescence in any of the foregoing or takes any corporate or other action for
the purpose of effecting any of the foregoing.


“Base Conversion Price” shall have the meaning set forth in Section 7(b).


 
2

--------------------------------------------------------------------------------

 
 
“Beneficial Ownership Limitation” shall have the meaning set forth in Section
6(d).
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.


“Buy-In” shall have the meaning set forth in Section 6(c)(iv).


“Change of Control Transaction” means the occurrence after the date hereof of
any of (a) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Corporation, by contract or otherwise) of in excess of 33% of the
voting securities of the Corporation (other than by means of conversion or
exercise of Preferred Stock and the Securities issued together with the
Preferred Stock), (b) the Corporation merges into or consolidates with any other
Person, or any Person merges into or consolidates with the Corporation and,
after giving effect to such transaction, the stockholders of the Corporation
immediately prior to such transaction own less than 66% of the aggregate voting
power of the Corporation or the successor entity of such transaction, (c) the
Corporation sells or transfers all or substantially all of its assets to another
Person and the stockholders of the Corporation immediately prior to such
transaction own less than 66% of the aggregate voting power of the acquiring
entity immediately after the transaction, (d) a replacement at one time or
within a one year period of more than one-half of the members of the Board of
Directors elected by the holders of Common Stock (“Common Stock Directors”)
which is not approved by a majority of those individuals who are Common Stock
Directors on the Original Issue Date (or by those individuals who are serving as
members of the Board of Directors on any date whose nomination to the Board of
Directors was approved by a majority of the Common Stock Directors who are
members on the Original Issue Date), or (e) the execution by the Corporation of
an agreement to which the Corporation  is a party or by which it is bound,
providing for any of the events set forth in clauses (a) through (d) above.


“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1 of the Purchase Agreement.


“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto and all
conditions precedent to (i) each Holder’s obligations to pay the Subscription
Amount and (ii) the Corporation’s obligations to deliver the Securities have
been satisfied or waived.


“Commission” means the United States Securities and Exchange Commission.


 
3

--------------------------------------------------------------------------------

 
 
“Common Stock” means the Corporation’s common stock, par value $0.00001 per
share, and stock of any other class of securities into which such securities may
hereafter be reclassified or changed.


“Common Stock Equivalents” means any securities of the Corporation or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.


“Conversion Amount” means the sum of the Stated Value at issue.


“Conversion Date” shall have the meaning set forth in Section 6(a).


“Conversion Price” shall have the meaning set forth in Section 6(b).


“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of the shares of Preferred Stock in accordance with the terms
hereof.


“Conversion Shares Registration Statement” means a registration statement that
registers the resale of all Conversion Shares of the Holders, who shall be named
as “selling stockholders” therein.


“Dilutive Issuance” shall have the meaning set forth in Section 7(b).


“Dilutive Issuance Notice” shall have the meaning set forth in Section 7(b).


“Dividend Conversion Rate” means the lesser of (a) the Conversion Price or (b)
85% of the lesser of (i) the average of the VWAPs for the 5 consecutive Trading
Days ending on the Trading Day that is immediately prior to the applicable
Dividend Payment Date or (ii) the average of the VWAPs for the 5 consecutive
Trading Days ending on the Trading Day that is immediately prior to the date the
applicable Dividend Conversion Shares are issued and delivered if such delivery
is after the Dividend Payment Date.


“Dividend Conversion Shares” shall have the meaning set forth in Section 3(a).


“Dividend Notice Period” shall have the meaning set forth in Section 3(a).


“Dividend Payment Date” shall have the meaning set forth in Section 3(a).
 
“Dividend Share Amount” shall have the meaning set forth in Section 3(a).
 
“Dividend Payment Date” shall have the meaning set forth in Section 3(a).
 
 
4

--------------------------------------------------------------------------------

 
 
“Equity Conditions” means, during the period in question, (a) the Corporation
shall have duly honored all conversions scheduled to occur or occurring by
virtue of one or more Notices of Conversion of the applicable Holder on or prior
to the dates so requested or required, if any, (b) the Corporation shall have
paid all liquidated damages and other amounts owing to the applicable Holder in
respect of the Preferred Stock, (c)(i) there is an effective Conversion Shares
Registration Statement pursuant to which the Holders are permitted to utilize
the prospectus thereunder to resell all of the shares of Common Stock issuable
pursuant to the Transaction Documents (and the Corporation believes, in good
faith, that such effectiveness will continue uninterrupted for the foreseeable
future) or (ii) all of the Conversion Shares issuable pursuant to the
Transaction Documents may be resold pursuant to Rule 144 without volume or
manner-of-sale restrictions or current public information requirements as
determined by the counsel to the Corporation as set forth in a written opinion
letter to such effect, addressed and acceptable to the Transfer Agent and the
affected Holders, (d) the Common Stock is trading on a Trading Market and all of
the shares issuable pursuant to the Transaction Documents are listed or quoted
for trading on such Trading Market (and the Corporation believes, in good faith,
that trading of the Common Stock on a Trading Market will continue uninterrupted
for the foreseeable future), (e) there is a sufficient number of authorized, but
unissued and otherwise unreserved, shares of Common Stock for the issuance of
all of the shares then issuable pursuant to the Transaction Documents, (f) there
is no existing Triggering Event and no existing event which, with the passage of
time or the giving of notice, would constitute a Triggering Event, (g) the
issuance of the shares in question (or, in the case of a redemption, the shares
issuable upon conversion in full of the redemption amount) to the applicable
Holder would not violate the limitations set forth in Section 6(d) and herein,
(h) there has been no public announcement of a pending or proposed Fundamental
Transaction or Change of Control Transaction that has not been consummated, (i)
the applicable Holder is not in possession of any information provided by the
Corporation that constitutes, or may constitute, material non-public
information, and (j) for each Trading Day in a period of 20 consecutive Trading
Days prior to the applicable date in question, the daily dollar trading volume
for the Common Stock on the principal Trading Market exceeds $250,000 per
Trading Day in the case of an Optional Redemption pursuant to Section 8 herein
(trade value of the full dividend payment for the 5 Trading Days prior to the
dividend date in the case of the issuance of shares of Common Stock in lieu of
cash dividend payments).


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Exchange Agreement” means the exchange agreement between the Company and the
holders of certain outstanding promissory notes of the Company pursuant to which
the holders shall exchange the promissory notes for Preferred Stock and
Warrants.


 
5

--------------------------------------------------------------------------------

 
 
“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Corporation pursuant to any stock or
option plan duly adopted by a majority of the non-employee members of the Board
of Directors of the Corporation or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise or exchange of or conversion of any securities issued pursuant to the
Purchase Agreement and/or other securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding on the date of
the Purchase Agreement, provided that such securities have not been amended
since the date of the Purchase Agreement to increase the number of such
securities or to decrease the exercise price, exchange price or conversion price
of any such securities, (c) securities issued pursuant to acquisitions or
strategic transactions approved by a majority of the disinterested directors of
the Corporation, provided that any such issuance shall only be to a Person (or
to the equityholders of a Person) which is, itself or through its subsidiaries,
an operating company or an owner of an asset in a business synergistic with the
business of the Corporation and shall provide to the Corporation additional
benefits in addition to the investment of funds, but shall not include a
transaction in which the Corporation is issuing securities primarily for the
purpose of raising capital or to an entity whose primary business is investing
in securities and (d) up to an amount of Preferred Stock and warrants having a
cash subscription amount equal to the difference between $6,000,000 and the
aggregate Subscription Amounts under the Purchase Agreement, on  the same terms
and conditions and prices as hereunder, with investors executing definitive
agreements for the purchase of such securities and such transactions having
closed on or before January 31, 2014 and (e) the issuance of Preferred Stock and
Warrants pursuant to the Exchange Agreement.
 
“Fundamental Transaction” shall have the meaning set forth in Section 7(e).


“GAAP” means United States generally accepted accounting principles.


“Holder” shall have the meaning given such term in Section 2.


“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $50,000 (other than trade accounts payable incurred in the ordinary
course of business), (b) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Corporation’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business, and (c)
the present value of any lease payments in excess of $50,000 due under leases
required to be capitalized in accordance with GAAP.


“Junior Securities” means the Common Stock and all other Common Stock
Equivalents of the Corporation (including, without limitation, the Series D
Preferred Stock and Series E Preferred Stock), other than those securities which
are explicitly senior or pari passu to the Preferred Stock in dividend rights or
liquidation preference.


 
6

--------------------------------------------------------------------------------

 
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Liquidation” shall have the meaning set forth in Section 5.


“New York Courts” shall have the meaning set forth in Section 11(d).


“Notice of Conversion” shall have the meaning set forth in Section 6(a).


“Optional Redemption” shall have the meaning set forth in Section 8.


“Optional Redemption Amount” means the sum of (a) 100% of the aggregate Stated
Value then outstanding, (b) accrued but unpaid dividends and (c) all liquidated
damages and other amounts due in respect of the Preferred Stock.


“Optional Redemption Date” shall have the meaning set forth in Section 8.


“Optional Redemption Notice” shall have the meaning set forth in Section 8.


“Optional Redemption Notice Date” shall have the meaning set forth in Section 8.


“Original Issue Date” means the date of the first issuance of any shares of the
Preferred Stock regardless of the number of transfers of any particular shares
of Preferred Stock and regardless of the number of certificates which may be
issued to evidence such Preferred Stock.


“Permitted Indebtedness” means (a) the Indebtedness existing on the Original
Issue Date and set forth on Schedule 3.1(aa) attached to the Purchase Agreement
and (b) lease obligations and purchase money indebtedness of up to $150,000, in
the aggregate, incurred in connection with the acquisition of capital assets and
lease obligations with respect to newly acquired or leased assets.


“Permitted Lien” means the individual and collective reference to the following:
(a) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of the Corporation) have
been established in accordance with GAAP, (b) Liens imposed by law which were
incurred in the ordinary course of the Corporation’s business, such as
carriers’, warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and
other similar Liens arising in the ordinary course of the Corporation’s
business, and which (x) do not individually or in the aggregate materially
detract from the value of such property or assets or materially impair the use
thereof in the operation of the business of the Corporation and its consolidated
Subsidiaries or (y) are being contested in good faith by appropriate
proceedings, which proceedings have the effect of preventing for the foreseeable
future the forfeiture or sale of the property or asset subject to such Lien, (c)
Liens incurred in connection with Permitted Indebtedness under clause (a)
thereunder, and (d) Liens incurred in connection with Permitted Indebtedness
under clause (b) thereunder, provided that such Liens are not secured by assets
of the Corporation or its Subsidiaries other than the assets so acquired or
leased.


 
7

--------------------------------------------------------------------------------

 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
 
“Preferred Stock” shall have the meaning set forth in Section 2.


“Primary Holders” means, collectively, Hillair Capital Investments L.P., Alpha
Capital Anstalt, and Osher Capital Partners LLC.


“Purchase Agreement” means the Securities Purchase Agreement, dated on or about
the Original Issue Date, among the Corporation and the original Holders, as
amended, modified or supplemented from time to time in accordance with its
terms.


“Required Number of Subscribers” means 50,000 Subscribers.


“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.


“Securities” means the Preferred Stock, the Warrants, the Warrant Shares and the
Underlying Shares.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Series D Preferred Stock” means the Series D Preferred Stock of the Corporation
previously issued by the Corporation pursuant to that certain Amended and
Restated Certificate of Designation of the Relative Rights and Preferences of
the Series D Convertible Preferred Stock of the Corporation, as filed with the
Secretary of State of Delaware on February 2, 2012 (the “Designation of Rights
of the Series D Preferred”).


 
8

--------------------------------------------------------------------------------

 
 
“Series E Preferred Stock” means the Series E Preferred Stock of the Corporation
previously issued by the Corporation pursuant to that certain Certificate of
Designation of the Relative Rights and Preferences of the Series E Convertible
Preferred Stock of the Corporation as filed with the Secretary of State of
Delaware on September 3, 2013 (the “Designation of Rights of the Series F
Preferred”).


“Share Delivery Date” shall have the meaning set forth in Section 6(c).


“Stated Value” shall have the meaning set forth in Section 2, as the same may be
increased pursuant to Section 3.


“Subscribers” means any persons who are “CareServices members” or “Chronic
Illness members” being actively monitored by the Corporation, as the terms
“CareServices member” and “Chronic Illness member” are customarily used by the
Corporation.


“Subscription Amount” shall mean, as to each Holder, the aggregate amount to be
paid for the Preferred Stock purchased pursuant to the Purchase Agreement as
specified below such Holder’s name on the signature page of the Purchase
Agreement and next to the heading “Subscription Amount,” in United States
dollars and in immediately available funds.


“Subsidiary” means any subsidiary of the Corporation as set forth on Schedule
3.1(a) of the Purchase Agreement and shall, where applicable, also include any
direct or indirect subsidiary of the Corporation formed or acquired after the
date of the Purchase Agreement.
 
“Successor Entity” shall have the meaning set forth in Section 7(e).


“Trading Day” means a day on which the principal Trading Market is open for
business.


“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board, or the OTCQB
Segment of the OTC Pink Marketplace (or any successors to any of the foregoing).


“Transaction Documents” means this Amended and Restated Certificate of
Designation, the Purchase Agreement, the Warrants, all exhibits and schedules
thereto and hereto and any other documents or agreements executed in connection
with the transactions contemplated pursuant to the Purchase Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
“Transfer Agent” means American Stock Transfer, the current transfer agent of
the Corporation, with a mailing address of 6201 15th Avenue, Third Floor,
Brooklyn, New York, 11219, c/o Denise Padilla, and a facsimile number of (718)
765 8711, and any successor transfer agent of the Corporation.
 
“Triggering Event” shall have the meaning set forth in Section 10(a).


“Triggering Redemption Amount” means, for each share of Preferred Stock, the sum
of (a) the greater of (i) 130% of the Stated Value and (ii) the product of (y)
the VWAP on the Trading Day immediately preceding the date of the Triggering
Event and (z) the Stated Value divided by the then Conversion Price, (b) all
accrued but unpaid dividends thereon and (c) all liquidated damages and other
costs, expenses or amounts due in respect of the Preferred Stock.


“Triggering Redemption Payment Date” shall have the meaning set forth in Section
10(b).


“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion or redemption of the Preferred Stock and upon exercise of the
Warrants and.
 
“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.13(b) of the Purchase Agreement.
 
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Holders of a majority in interest of the Securities then outstanding and
reasonably acceptable to the Corporation, the fees and expenses of which shall
be paid by the Corporation.


“Warrants” means, collectively, the Common Stock purchase warrants delivered to
the Holder in accordance with Section 2.2(a) of the Purchase Agreement, and the
Common Stock purchase warrants delivered to the party to the Exchange Agreement,
which Warrants shall be exercisable immediately and have a term of exercise
equal to five (5) years, in the form of Exhibit C attached to the Purchase
Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
Section 2.                      Designation, Amount and Par Value. The series of
preferred stock shall be designated as its Series F Variable Rate Convertible
Preferred Stock (the “Preferred Stock”) and the number of shares so designated
shall be up to 7,803 (which shall not be subject to increase without the written
consent of all of the holders of the Preferred Stock (each, a “Holder” and
collectively, the “Holders”)). Each share of Preferred Stock shall have a par
value of $0.00001 per share and a stated value equal to $1,000, subject to
increase set forth in Section 3 below (the “Stated Value”).
 
 
11

--------------------------------------------------------------------------------

 
 
Section 3.                      Dividends.


a) Dividends in Cash. Holders shall be entitled to receive, and the Corporation
shall pay, cumulative dividends at the rate per share (as a percentage of the
Stated Value per share) of 8% per annum from the Original Issue Date until April
30, 2015, 16% per annum from May 1, 2015 until July 31, 2015, 20% per annum from
August 1, 2015 until October 31, 2015 and, 25% per annum thereafter (subject to
increase pursuant to Section 10(b)), payable quarterly on February 1, May 1,
August 1 and November 1, beginning on May 1, 2014 and on each Conversion Date
(with respect only to Preferred Stock being converted) and on each Optional
Redemption Date (with respect only to Preferred Stock being redeemed) (each such
date, a “Dividend Payment Date”) (if any Dividend Payment Date is not a Trading
Day, the applicable payment shall be due on the next succeeding Trading Day), in
cash, or at the Corporation’s option, in duly authorized, validly issued, fully
paid and non-assessable shares of Common Stock as set forth in this Section
3(a), or a combination thereof (the dollar amount to be paid in shares of Common
Stock, the “Dividend Share Amount”).  The form of dividend payments to each
Holder shall be determined in the following order of priority: (i) if funds are
legally available for the payment of dividends and the Equity Conditions have
not been met during the 5 consecutive Trading Days immediately prior to the
applicable Dividend Payment Date (the “Dividend Notice Period”), in cash only,
(ii) if funds are legally available for the payment of dividends and the Equity
Conditions have been met during the Dividend Notice Period, at the sole election
of the Corporation, in cash or shares of Common Stock which shall be valued at
the Dividend Conversion Rate, (iii) if funds are not legally available for the
payment of dividends and the Equity Conditions have been met during the Dividend
Notice Period, in shares of Common Stock which shall be valued at the Dividend
Conversion Rate, (iv) if funds are not legally available for the payment of
dividends and the Equity Condition relating to an effective Conversion Shares
Registration Statement has been waived by such Holder, as to such Holder only,
in unregistered shares of Common Stock which shall be valued at the Dividend
Conversion Rate, (v) if funds are not legally available for the payment of
dividends and the Equity Condition relating Trading Market exceeding $50,000 for
the applicable 5 trading days has been waived in writing by such Holder, as to
such Holder only, in shares of Common Stock which shall be valued at the
Dividend Conversion Rate and (vi) if funds are not legally available for the
payment of dividends and the Equity Conditions have not been met during the
Dividend Notice Period, then, at the election of such Holder, such dividends
shall accrue to the next Dividend Payment Date or shall be accreted to, and
increase, the outstanding Stated Value.  In addition, as a condition to paying
dividends in shares of Common Stock, as to such Dividend Payment Date, prior to
such Dividend Notice Period (but not more than five (5) Trading Days prior to
the commencement of such Dividend Notice Period), the Corporation shall have
delivered to each Holder’s account with The Depository Trust Company a number of
shares of Common Stock to be applied against such Dividend Share Amount equal to
the quotient of (x) the applicable Dividend Share Amount divided by (y) the
Dividend Conversion Rate, assuming for such purposes that the Dividend Payment
Date is the Trading Day immediately prior to the commencement of the Dividend
Notice Period (the “Dividend Conversion Shares”).  The Holders shall have the
same rights and remedies with respect to the delivery of any such shares as if
such shares were being issued pursuant to Section 6.  Notwithstanding the
preceding sentence, if the Corporation has (i) duly tendered an Optional
Redemption Notice with respect to all of the then outstanding Preferred Stock,
(ii) deposited an amount in cash equal to the applicable Adjusted Optional
Redemption Amount with respect thereto in a third party escrow account (or other
segregated account satisfactory to the Holders) and delivered evidence thereof
to each Holder and (iii) failed to satisfy Equity Condition (j) with respect to
such Optional Redemption and requested that the Holders waive such Equity
Condition (but has provided confirmation satisfactory to the Holders that the
Corporation satisfies the other Equity Conditions and is otherwise legally
permitted to make an Optional Redemption, and desires to effect an Optional
Redemption in an amount equal to the Adjusted Optional Redemption Amount), the
dividend rate on the Preferred Stock held by any such Holder that fails to waive
Equity Condition (j) and accept payment of the Adjusted Optional Redemption
Amount shall not be subject to increase as described in the preceding sentence
(and shall remain at the dividend rate in effect at the time of such Optional
Redemption Notice).  For avoidance of doubt, the failure of the Corporation to
pay the Adjusted Optional Redemption Amount when due on the applicable Optional
Redemption Date as contemplated in the preceding sentence shall constitute a
Triggering Event hereunder.  If funds are not legally available for the payment
of dividends, then, at the election of such Holder, such dividends shall accrue
to the next Dividend Payment Date or shall be accreted to, and increase, the
outstanding Stated Value.


 
12

--------------------------------------------------------------------------------

 
 
b) Corporation’s Ability to Pay Dividends in Cash or Kind.  On the Closing Date,
the Corporation shall have notified the Holders whether or not it may legally
pay cash dividends as of the Closing Date.  The Corporation shall promptly
notify the Holders at any time the Corporation shall become able or unable, as
the case may be, to legally pay cash dividends. If at any time the Corporation
has the right to pay dividends in cash or shares of Common Stock, the
Corporation must provide the Holders with at least 20 Trading Days’ notice of
its election to pay a regularly scheduled dividend in shares of Common Stock
(the Corporation may indicate in such notice that the election contained in such
notice shall continue for later periods until revised by a subsequent
notice).  If at any time the Corporation delivers a notice to the Holders of its
election to pay the dividends in shares of Common Stock, the Corporation shall
timely file a prospectus supplement pursuant to Rule 424 disclosing such
election. The aggregate number of shares of Common Stock otherwise issuable to a
Holder on a Dividend Payment Date shall be reduced by the number of shares of
Common Stock previously issued to such Holder in connection with such Dividend
Payment Date.  If any Dividend Conversion Shares are issued to a Holder in
connection with a Dividend Payment Date and are not applied against a Dividend
Share Amount, then such Holder shall promptly return such excess shares to the
Corporation.


 
13

--------------------------------------------------------------------------------

 
 
c) Dividend Calculations. Dividends on the Preferred Stock shall be calculated
on the basis of a 360-day year, consisting of twelve 30 calendar day periods,
and shall accrue daily commencing on the Original Issue Date, and shall be
deemed to accrue from such date whether or not earned or declared and whether or
not there are profits, surplus or other funds of the Corporation legally
available for the payment of dividends.   Payment of dividends in shares of
Common Stock shall otherwise occur pursuant to Section 6(c)(i) herein and,
solely for purposes of the payment of dividends in shares, the Dividend Payment
Date shall be deemed the Conversion Date.  Dividends shall cease to accrue with
respect to any Preferred Stock converted, provided that, the Corporation
actually delivers the Conversion Shares within the time period required by
Section 6(c)(i) herein.  Except as otherwise provided herein, if at any time the
Corporation pays dividends partially in cash and partially in shares, then such
payment shall be distributed ratably among the Holders based upon the number of
shares of Preferred Stock held by each Holder on such Dividend Payment Date.


d) Late Fees. Any dividends, whether paid in cash or shares of Common Stock,
that are not paid within three Trading Days following a Dividend Payment Date
shall continue to accrue and shall entail a late fee, which must be paid in
cash, at the rate of 18% per annum or the lesser rate permitted by applicable
law which shall accrue daily from the Dividend Payment Date through and
including the date of actual payment in full.


e) Other Securities. So long as any Preferred Stock shall remain outstanding,
neither the Corporation nor any Subsidiary thereof shall redeem, purchase or
otherwise acquire directly or indirectly any Junior Securities except as
expressly permitted by Section 10(a)(vi). So long as any Preferred Stock shall
remain outstanding, neither the Corporation nor any Subsidiary thereof shall
directly or indirectly pay or declare any dividend or make any distribution upon
(other than a dividend or distribution described in Section 6 and dividends due
and paid in the ordinary course on preferred stock of the Corporation
outstanding on the Original Issue Date (including the Series D Preferred Stock
and Series E Preferred Stock), the terms of which are as set forth on the
Designation of Rights of the Series D Preferred and the Designation of Rights of
the Series E Preferred, but only at such times when the Corporation is in
compliance with its payment and other obligations hereunder), nor shall any
distribution be made in respect of, any Junior Securities as long as any
dividends due on the Preferred Stock remain unpaid, nor shall any monies be set
aside for or applied to the purchase or redemption (through a sinking fund or
otherwise) of any Junior Securities or shares pari passu with the Preferred
Stock.


f) Special Reserves. The Corporation acknowledges and agrees that the capital of
the Corporation (as such term is used in Section 151 of the Delaware General
Corporation Law) in respect of the Preferred Stock and any future issuances of
the Corporation’s capital stock shall be equal to the aggregate par value of
such Preferred Stock or capital stock, as the case may be, and that, on or after
the date of the Purchase Agreement, it shall not increase the capital of the
Corporation with respect to any shares of the Corporation’s capital stock issued
and outstanding on such date.  The Corporation also acknowledges and agrees that
it shall not create any special reserves under Section 171 of the Delaware
General Corporation Law without the prior written consent of each Holder.


 
14

--------------------------------------------------------------------------------

 
 
Section 4.                      Voting Rights.  Except as otherwise provided
herein or as otherwise required by law, the Preferred Stock shall have no voting
rights. However, as long as any shares of Preferred Stock are outstanding, the
Corporation shall not, without the affirmative vote of the Primary Holders that
hold Preferred Stock (unless the Primary Holders no longer hold any Preferred
Stock, in which case the Corporation shall not, without the affirmative vote of
the holders of a majority of the then-outstanding Preferred Stock), (a) alter or
change adversely the powers, preferences or rights given to the Preferred Stock
or alter or amend this Certificate of Designation, (b) authorize or create any
class of stock ranking as to dividends, redemption or distribution of assets
upon a Liquidation (as defined in Section 5) senior to, or otherwise pari passu
with, the Preferred Stock, (c) amend its certificate of incorporation or other
charter documents in any manner that adversely affects any rights of the
Holders, (d) increase the number of authorized shares of Preferred Stock, or (e)
enter into any agreement with respect to any of the foregoing.
 
Section 5.                      Liquidation. Upon any liquidation, dissolution
or winding-up of the Corporation, whether voluntary or involuntary (a
“Liquidation”), the Holders shall be entitled to receive out of the assets,
whether capital or surplus, of the Corporation an amount equal to the Stated
Value, plus any accrued and unpaid dividends thereon and any other fees or
liquidated damages then due and owing thereon under this Certificate of
Designation, for each share of Preferred Stock before any distribution or
payment shall be made to the holders of any Junior Securities, and if the assets
of the Corporation shall be insufficient to pay in full such amounts, then the
entire assets to be distributed to the Holders shall be ratably distributed
among the Holders in accordance with the respective amounts that would be
payable on such shares if all amounts payable thereon were paid in full. A
Fundamental Transaction or Change of Control Transaction shall not be deemed a
Liquidation. The Corporation shall mail written notice of any such Liquidation,
not less than 45 days prior to the payment date stated therein, to each Holder.


Section 6.                      Conversion.


a) Conversions at Option of Holder. Each share of Preferred Stock shall be
convertible, at any time and from time to time from and after the Original Issue
Date at the option of the Holder thereof, into that number of shares of Common
Stock (subject to the limitations set forth in Section 6(d)) determined by
dividing the Stated Value of such share of Preferred Stock by the Conversion
Price. Holders shall effect conversions by providing the Corporation with the
form of conversion notice attached hereto as Annex A (a “Notice of Conversion”).
Each Notice of Conversion shall specify the number of shares of Preferred Stock
to be converted, the number of shares of Preferred Stock owned prior to the
conversion at issue, the number of shares of Preferred Stock owned subsequent to
the conversion at issue and the date on which such conversion is to be effected,
which date may not be prior to the date the applicable Holder delivers by
facsimile such Notice of Conversion to the Corporation (such date, the
“Conversion Date”). If no Conversion Date is specified in a Notice of
Conversion, the Conversion Date shall be the date that such Notice of Conversion
to the Corporation is deemed delivered hereunder. No ink-original Notice of
Conversion shall be required, nor shall any medallion guarantee (or other type
of guarantee or notarization) of any Notice of Conversion form be required. The
calculations and entries set forth in the Notice of Conversion shall control in
the absence of manifest or mathematical error.  To effect conversions of shares
of Preferred Stock, a Holder shall not be required to surrender the
certificate(s) representing the shares of Preferred Stock to the Corporation
unless all of the shares of Preferred Stock represented thereby are so
converted, in which case such Holder shall deliver the certificate representing
such shares of Preferred Stock promptly following the Conversion Date at
issue.  Shares of Preferred Stock converted into Common Stock or redeemed in
accordance with the terms hereof shall be canceled and shall not be reissued.


 
15

--------------------------------------------------------------------------------

 
 
b) Conversion Price.  The conversion price for the Preferred Stock shall equal
$1.00, subject to adjustment herein (the “Conversion Price”).


c)  Mechanics of Conversion


i. Delivery of Conversion Shares Upon Conversion. Not later than three (3)
Trading Days after each Conversion Date (the “Share Delivery Date”), the
Corporation shall deliver, or cause to be delivered, to the converting Holder
(A) the number of Conversion Shares being acquired upon the conversion of the
Preferred Stock (including, if the Corporation has given continuous notice
pursuant to Section 3(b) for payment of dividends in shares of Common Stock at
least 20 Trading Days prior to the date on which the Notice of Conversion is
delivered to the Corporation, shares of Common Stock representing the payment of
accrued dividends otherwise determined pursuant to Section 3(a) but assuming
that the Dividend Notice Period is the 20 Trading Days period immediately prior
to the date on which the Notice of Conversion is delivered to the Corporation
and excluding for such issuance the condition that the Corporation deliver the
Dividend Share Amount as to such dividend payment prior to the commencement of
the Dividend Notice Period) which, on or after the earlier of (i) the six month
anniversary of the Original Issue Date or (ii) the Effective Date, shall be free
of restrictive legends and trading restrictions (other than those which may then
be required by the Purchase Agreement), and (B) a bank check in the amount of
accrued and unpaid dividends (if the Corporation has elected or is required to
pay accrued dividends in cash). On or after the earlier of (i) the six month
anniversary of the Original Issue Date or (ii) the Effective Date, the
Corporation shall deliver the Conversion Shares required to be delivered by the
Corporation under this Section 6 electronically through the Depository Trust
Company or another established clearing corporation performing similar
functions.


 
16

--------------------------------------------------------------------------------

 
 
ii. Failure to Deliver Conversion Shares.  If, in the case of any Notice of
Conversion, such Conversion Shares are not delivered to or as directed by the
applicable Holder by the Share Delivery Date, the Holder shall be entitled to
elect by written notice to the Corporation at any time on or before its receipt
of such Conversion Shares, to rescind such Conversion, in which event the
Corporation shall promptly return to the Holder any original Preferred Stock
certificate delivered to the Corporation and the Holder shall promptly return to
the Corporation the Conversion Shares issued to such Holder pursuant to the
rescinded Conversion Notice.
 
iii. Obligation Absolute; Partial Liquidated Damages.  The Corporation’s
obligation to issue and deliver the Conversion Shares upon conversion of
Preferred Stock in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by a Holder to enforce the
same, any waiver or consent with respect to any provision hereof, the recovery
of any judgment against any Person or any action to enforce the same, or any
setoff, counterclaim, recoupment, limitation or termination, or any breach or
alleged breach by such Holder or any other Person of any obligation to the
Corporation or any violation or alleged violation of law by such Holder or any
other person, and irrespective of any other circumstance which might otherwise
limit such obligation of the Corporation to such Holder in connection with the
issuance of such Conversion Shares; provided, however, that such delivery shall
not operate as a waiver by the Corporation of any such action that the
Corporation may have against such Holder.  In the event a Holder shall elect to
convert any or all of the Stated Value of its Preferred Stock, the Corporation
may not refuse conversion based on any claim that such Holder or any one
associated or affiliated with such Holder has been engaged in any violation of
law, agreement or for any other reason, unless an injunction from a court, on
notice to Holder, restraining and/or enjoining conversion of all or part of the
Preferred Stock of such Holder shall have been sought and obtained, and the
Corporation posts a surety bond for the benefit of such Holder in the amount of
150% of the Stated Value of Preferred Stock which is subject to the injunction,
which bond shall remain in effect until the completion of arbitration/litigation
of the underlying dispute and the proceeds of which shall be payable to such
Holder to the extent it obtains judgment.  In the absence of such injunction,
the Corporation shall issue Conversion Shares and, if applicable, cash, upon a
properly noticed conversion. If the Corporation fails to deliver to a Holder
such Conversion Shares pursuant to Section 6(c)(i) on the second Trading Day
after the Share Delivery Date applicable to such conversion, the Corporation
shall pay to such Holder, in cash, as liquidated damages and not as a penalty,
for each $5,000 of Stated Value of Preferred Stock being converted, $50 per
Trading Day (increasing to $100 per Trading Day on the third Trading Day and
increasing to $200 per Trading Day on the sixth Trading Day after such damages
begin to accrue) for each Trading Day after such second Trading Day after the
Share Delivery Date until such Conversion Shares are delivered or Holder
rescinds such conversion.  Nothing herein shall limit a Holder’s right to pursue
actual damages or declare a Triggering Event pursuant to Section 10 hereof for
the Corporation’s failure to deliver Conversion Shares within the period
specified herein and such Holder shall have the right to pursue all remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief.  The exercise of any
such rights shall not prohibit a Holder from seeking to enforce damages pursuant
to any other Section hereof or under applicable law.
 
 
 
17

--------------------------------------------------------------------------------

 
 
iv. Compensation for Buy-In on Failure to Timely Deliver Conversion Shares Upon
Conversion. In addition to any other rights available to the Holder, if the
Corporation fails for any reason to deliver to a Holder the applicable
Conversion Shares by the Share Delivery Date pursuant to Section 6(c)(i), and if
after such Share Delivery Date such Holder is required by its brokerage firm to
purchase (in an open market transaction or otherwise), or the Holder’s brokerage
firm otherwise purchases, shares of Common Stock to deliver in satisfaction of a
sale by such Holder of the Conversion Shares which such Holder was entitled to
receive upon the conversion relating to such Share Delivery Date (a “Buy-In”),
then the Corporation shall (A) pay in cash to such Holder (in addition to any
other remedies available to or elected by such Holder) the amount, if any, by
which (x) such Holder’s total purchase price (including any brokerage
commissions) for the Common Stock so purchased exceeds (y) the product of (1)
the aggregate number of shares of Common Stock that such Holder was entitled to
receive from the conversion at issue multiplied by (2) the actual sale price at
which the sell order giving rise to such purchase obligation was executed
(including any brokerage commissions) and (B) at the option of such Holder,
either reissue (if surrendered) the shares of Preferred Stock equal to the
number of shares of Preferred Stock submitted for conversion (in which case,
such conversion shall be deemed rescinded) or deliver to such Holder the number
of shares of Common Stock that would have been issued if the Corporation had
timely complied with its delivery requirements under Section 6(c)(i). For
example, if a Holder purchases shares of Common Stock having a total purchase
price of $11,000 to cover a Buy-In with respect to an attempted conversion of
shares of Preferred Stock with respect to which the actual sale price of the
Conversion Shares (including any brokerage commissions) giving rise to such
purchase obligation was a total of $10,000 under clause (A) of the immediately
preceding sentence, the Corporation shall be required to pay such Holder $1,000.
The Holder shall provide the Corporation written notice indicating the amounts
payable to such Holder in respect of the Buy-In and, upon request of the
Corporation, evidence of the amount of such loss. Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Corporation’s failure to timely deliver
the Conversion Shares upon conversion of the shares of Preferred Stock as
required pursuant to the terms hereof.
 
 
18

--------------------------------------------------------------------------------

 
 
v. Reservation of Shares Issuable Upon Conversion. The Corporation covenants
that it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance upon conversion
of the Preferred Stock and payment of dividends on the Preferred Stock, each as
herein provided, free from preemptive rights or any other actual contingent
purchase rights of Persons other than the Holder (and the other holders of the
Preferred Stock), not less than such aggregate number of shares of the Common
Stock as shall (subject to the terms and conditions set forth in the Purchase
Agreement) be issuable (taking into account the adjustments and restrictions of
Section 7) upon the conversion of the then outstanding shares of Preferred Stock
and payment of dividends hereunder.  The Corporation covenants that all shares
of Common Stock that shall be so issuable shall, upon issue, be duly authorized,
validly issued, fully paid and nonassessable and, if the Conversion Shares
Registration Statement is then effective under the Securities Act, shall be
registered for public resale in accordance with such Conversion Shares
Registration Statement.


vi. Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the conversion of the Preferred Stock.   As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such conversion, the Corporation shall at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Conversion Price or round up to the next whole share.


vii. Transfer Taxes and Expenses.  The issuance of Conversion Shares on
conversion of this Preferred Stock shall be made without charge to any Holder
for any documentary stamp or similar taxes that may be payable in respect of the
issue or delivery of such Conversion Shares, provided that the Corporation shall
not be required to pay any tax that may be payable in respect of any transfer
involved in the issuance and delivery of any such certificate upon conversion in
a name other than that of the Holders of such shares of Preferred Stock and the
Corporation shall not be required to issue or deliver such Conversion Shares
unless or until the Person or Persons requesting the issuance thereof shall have
paid to the Corporation the amount of such tax or shall have established to the
satisfaction of the Corporation that such tax has been paid.  The Corporation
shall pay all Transfer Agent fees required for same-day processing of any Notice
of Conversion and all fees to the Depository Trust Company (or another
established clearing corporation performing similar functions) required for
same-day electronic delivery of the Conversion Shares.


 
19

--------------------------------------------------------------------------------

 
 
d) Beneficial Ownership Limitation. The Corporation shall not effect any
conversion of the Preferred Stock, and a Holder shall not have the right to
convert any portion of the Preferred Stock, to the extent that, after giving
effect to the conversion set forth on the applicable Notice of Conversion, such
Holder (together with such Holder’s Affiliates, and any Persons acting as a
group together with such Holder or any of such Holder’s Affiliates) would
beneficially own in excess of the Beneficial Ownership Limitation (as defined
below).  For purposes of the foregoing sentence, the number of shares of Common
Stock beneficially owned by such Holder and its Affiliates shall include the
number of shares of Common Stock issuable upon conversion of the Preferred Stock
with respect to which such determination is being made, but shall exclude the
number of shares of Common Stock which are issuable upon (i) conversion of the
remaining, unconverted Stated Value of Preferred Stock beneficially owned by
such Holder or any of its Affiliates and (ii) exercise or conversion of the
unexercised or unconverted portion of any other securities of the
Corporation  subject to a limitation on conversion or exercise analogous to the
limitation contained herein (including, without limitation, the Preferred Stock
or the Warrants) beneficially owned by such Holder or any of its Affiliates. 
Except as set forth in the preceding sentence, for purposes of this Section
6(d), beneficial ownership shall be calculated in accordance with Section 13(d)
of the Exchange Act and the rules and regulations promulgated thereunder.  To
the extent that the limitation contained in this Section 6(d) applies, the
determination of whether the Preferred Stock is convertible (in relation to
other securities owned by such Holder together with any Affiliates) and of how
many shares of Preferred Stock are convertible shall be in the sole discretion
of such Holder, and the submission of a Notice of Conversion shall be deemed to
be such Holder’s determination of whether the shares of Preferred Stock may be
converted (in relation to other securities owned by such Holder together with
any Affiliates) and how many shares of the Preferred Stock are convertible, in
each case subject to the Beneficial Ownership Limitation. To ensure compliance
with this restriction, each Holder will be deemed to represent to the
Corporation each time it delivers a Notice of Conversion that such Notice of
Conversion has not violated the restrictions set forth in this paragraph and the
Corporation shall have no obligation to verify or confirm the accuracy of such
determination.  In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.  For purposes
of this Section 6(d), in determining the number of outstanding shares of Common
Stock, a Holder may rely on the number of outstanding shares of Common Stock as
stated in the most recent of the following: (i) the Corporation’s most recent
periodic or annual report filed with the Commission, as the case may be, (ii) a
more recent public announcement by the Corporation or (iii) a more recent
written notice by the Corporation or the Transfer Agent setting forth the number
of shares of Common Stock outstanding.  Upon the written or oral request of a
Holder, the Corporation shall within two Trading Days confirm orally and in
writing to such Holder the number of shares of Common Stock then outstanding. 
In any case, the number of outstanding shares of Common Stock shall be
determined after giving effect to the conversion or exercise of securities of
the Corporation, including the Preferred Stock, by such Holder or its Affiliates
since the date as of which such number of outstanding shares of Common Stock was
reported. The “Beneficial Ownership Limitation” shall be 4.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock issuable upon conversion of Preferred Stock
held by the applicable Holder.  A Holder, upon not less than 61 days’ prior
notice to the Corporation, may increase or decrease the Beneficial Ownership
Limitation provisions of this Section 6(d) applicable to its Preferred Stock
provided that the Beneficial Ownership Limitation in no event exceeds 9.99% of
the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock upon conversion of this
Preferred Stock held by the Holder and the provisions of this Section 6(d) shall
continue to apply.  Any such increase or decrease will not be effective until
the 61st day after such notice is delivered to the Corporation and shall only
apply to such Holder and no other Holder.  The provisions of this paragraph
shall be construed and implemented in a manner otherwise than in strict
conformity with the terms of this Section 6(d) to correct this paragraph (or any
portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation contained herein or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
Preferred Stock.


 
20

--------------------------------------------------------------------------------

 
 
Section 7.                      Certain Adjustments.


a) Stock Dividends and Stock Splits.  If the Corporation, at any time while this
Preferred Stock is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions payable in shares of Common Stock on shares of
Common Stock or any other Common Stock Equivalents (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Corporation
upon conversion of, or payment of a dividend on, this Preferred Stock), (ii)
subdivides outstanding shares of Common Stock into a larger number of shares,
(iii) combines (including by way of a reverse stock split) outstanding shares of
Common Stock into a smaller number of shares, or (iv) issues, in the event of a
reclassification of shares of the Common Stock, any shares of capital stock of
the Corporation, then the Conversion Price shall be multiplied by a fraction of
which the numerator shall be the number of shares of Common Stock (excluding any
treasury shares of the Corporation) outstanding immediately before such event,
and of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event.  Any adjustment made pursuant to this
Section 7(a) shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.
 
b) Subsequent Equity Sales.  If, at any time while this Preferred Stock is
outstanding, the Corporation or any Subsidiary, as applicable sells or grants
any option to purchase or sells or grants any right to reprice, or otherwise
disposes of or issues (or announces any sale, grant or any option to purchase or
other disposition), any Common Stock or Common Stock Equivalents entitling any
Person to acquire shares of Common Stock at an effective price per share that is
lower than the then Conversion Price (such lower price, the “Base Conversion
Price” and such issuances, collectively, a “Dilutive Issuance”) (if the holder
of the Common Stock or Common Stock Equivalents so issued shall at any time,
whether by operation of purchase price adjustments, reset provisions, floating
conversion, exercise or exchange prices or otherwise, or due to warrants,
options or rights per share which are issued in connection with such issuance,
be entitled to receive shares of Common Stock at an effective price per share
that is lower than the Conversion Price, such issuance shall be deemed to have
occurred for less than the Conversion Price on such date of the Dilutive
Issuance), then the Conversion Price shall be reduced to equal the Base
Conversion Price.  Such adjustment shall be made whenever such Common Stock or
Common Stock Equivalents are issued.  Notwithstanding the foregoing, no
adjustment will be made under this Section 7(b) in respect of an Exempt
Issuance.  If the Corporation enters into a Variable Rate Transaction, despite
the prohibition set forth in the Purchase Agreement, the Corporation shall be
deemed to have issued Common Stock or Common Stock Equivalents at the lowest
possible conversion price at which such securities may be converted or
exercised.  The Corporation shall notify the Holders in writing, no later than
the Trading Day following the issuance of any Common Stock or Common Stock
Equivalents subject to this Section 7(b), indicating therein the applicable
issuance price, or applicable reset price, exchange price, conversion price and
other pricing terms (such notice, the “Dilutive Issuance Notice”).  For purposes
of clarification, whether or not the Corporation provides a Dilutive Issuance
Notice pursuant to this Section 7(b), upon the occurrence of any Dilutive
Issuance, the Holders are entitled to receive a number of Conversion Shares
based upon the Base Conversion Price on or after the date of such Dilutive
Issuance, regardless of whether a Holder accurately refers to the Base
Conversion Price in the Notice of Conversion.
 
 
21

--------------------------------------------------------------------------------

 
 
c) Subsequent Rights Offerings.  In addition to any adjustments pursuant to
Section 7(a) above, if at any time the Corporation grants, issues or sells any
Common Stock Equivalents or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of shares of Common
Stock (the “Purchase Rights”), then the Holder will be entitled to acquire, upon
the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which the Holder could have acquired if the Holder had held the number of shares
of Common Stock acquirable upon complete conversion of such Holder’s Preferred
Stock (without regard to any limitations on exercise hereof, including without
limitation, the Beneficial Ownership Limitation) immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the grant, issue or sale of such
Purchase Rights (provided, however, to the extent that the Holder’s right to
participate in any such Purchase Right would result in the Holder exceeding the
Beneficial Ownership Limitation, then the Holder shall not be entitled to
participate in such Purchase Right to such extent (or beneficial ownership of
such shares of Common Stock as a result of such Purchase Right to such extent)
and such Purchase Right to such extent shall be held in abeyance for the Holder
until such time, if ever, as its right thereto would not result in the Holder
exceeding the Beneficial Ownership Limitation).
 
d) Pro Rata Distributions. During such time as this Preferred Stock is
outstanding, if the Corporation declares or makes any dividend or other
distribution of its assets (or rights to acquire its assets) to holders of
shares of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property or options by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) (a
"Distribution"), at any time after the issuance of this Preferred Stock, then,
in each such case, the Holder shall be entitled to participate in such
Distribution to the same extent that the Holder would have participated therein
if the Holder had held the number of shares of Common Stock acquirable upon
complete Conversion of this Preferred Stock (without regard to any limitations
on Conversion hereof, including without limitation, the Beneficial Ownership
Limitation) immediately before the date of which a record is taken for such
Distribution, or, if no such record is taken, the date as of which the record
holders of shares of Common Stock are to be determined for the participation in
such Distribution (provided, however, to the extent that the Holder's right to
participate in any such Distribution would result in the Holder exceeding the
Beneficial Ownership Limitation, then the Holder shall not be entitled to
participate in such Distribution to such extent (or in the beneficial ownership
of any shares of Common Stock as a result of such Distribution to such extent)
and the portion of such Distribution shall be held in abeyance for the benefit
of the Holder until such time, if ever, as its right thereto would not result in
the Holder exceeding the Beneficial Ownership Limitation).


 
22

--------------------------------------------------------------------------------

 
 
e) Fundamental Transaction.  If, at any time while this Preferred Stock is
outstanding, (i) the Corporation, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Corporation with or into
another Person, (ii) the Corporation, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Corporation or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Corporation, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, or (v) the Corporation,
directly or indirectly, in one or more related transactions consummates a stock
or share purchase agreement or other business combination (including, without
limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person whereby such other Person acquires more than
50% of the outstanding shares of Common Stock (not including any shares of
Common Stock held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
or share purchase agreement or other business combination) (each a “Fundamental
Transaction”), then, upon any subsequent conversion of this Preferred Stock, the
Holder shall have the right to receive, for each Conversion Share that would
have been issuable upon such conversion immediately prior to the occurrence of
such Fundamental Transaction (without regard to any limitation in Section 6(d)
on the conversion of this Preferred Stock), the number of shares of Common Stock
of the successor or acquiring corporation or of the Corporation, if it is the
surviving corporation, and any additional consideration (the “Alternate
Consideration”) receivable as a result of such Fundamental Transaction by a
holder of the number of shares of Common Stock for which this Preferred Stock is
convertible immediately prior to such Fundamental Transaction (without regard to
any limitation in Section 6(d) on the conversion of this Preferred Stock).  For
purposes of any such conversion, the determination of the Conversion Price shall
be appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Corporation shall apportion the
Conversion Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration.  If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any conversion of this Preferred Stock following such Fundamental
Transaction.  To the extent necessary to effectuate the foregoing provisions,
any successor to the Corporation or surviving entity in such Fundamental
Transaction shall file a new Certificate of Designation with the same terms and
conditions and issue to the Holders new preferred stock consistent with the
foregoing provisions and evidencing the Holders’ right to convert such preferred
stock into Alternate Consideration.  The Corporation shall cause any successor
entity in a Fundamental Transaction in which the Corporation is not the survivor
(the “Successor Entity”) to assume in writing all of the obligations of the
Corporation under this Certificate of Designation and the other Transaction
Documents in accordance with the provisions of this Section 7(e) pursuant to
written agreements in form and substance reasonably satisfactory to the Holder
and approved by the Holder (without unreasonable delay) prior to such
Fundamental Transaction and shall, at the option of the holder of this Preferred
Stock, deliver to the Holder in exchange for this Preferred Stock a security of
the Successor Entity evidenced by a written instrument substantially similar in
form and substance to this Preferred Stock which is convertible for a
corresponding number of shares of capital stock of such Successor Entity (or its
parent entity) equivalent to the shares of Common Stock acquirable and
receivable upon conversion of this Preferred Stock (without regard to any
limitations on the conversion of this Preferred Stock) prior to such Fundamental
Transaction, and with a conversion price which applies the conversion price
hereunder to such shares of capital stock (but taking into account the relative
value of the shares of Common Stock pursuant to such Fundamental Transaction and
the value of such shares of capital stock, such number of shares of capital
stock and such conversion price being for the purpose of protecting the economic
value of this Preferred Stock immediately prior to the consummation of such
Fundamental Transaction), and which is reasonably satisfactory in form and
substance to the Holder. Upon the occurrence of any such Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Certificate of Designation and the other Transaction Documents referring to
the “Corporation” shall refer instead to the Successor Entity), and may exercise
every right and power of the Corporation and shall assume all of the obligations
of the Corporation under this Certificate of Designation and the other
Transaction Documents with the same effect as if such Successor Entity had been
named as the Corporation herein.
 
 
23

--------------------------------------------------------------------------------

 
 
f) Milestone-Related Adjustment.  If, as determined on December 31, 2014, the
Corporation has registered a number of actual Subscribers (“Actual Subscribers”)
that is less than the Required Number of Subscribers, then the Conversion Price
shall be reduced, and only reduced, on January 1, 2015 to equal the then current
Conversion Price multiplied by a fraction in which (i) the numerator equals the
number of Actual Subscribers on December 31, 2014 and (ii) the denominator
equals the Required Number of Subscribers.  By way of illustration only, if the
Corporation has registered 95,000 Actual Subscribers on December 31, 2014 and
the then current Conversion Price is $1.00, the then current Conversion Price
shall be multiplied by the fraction of 95,000/100,000 and the Conversion Price
shall be adjusted to $0.95 on January 1, 2015.  The Corporation shall file a
Current Report on Form 8-K with the Commission on the first Trading Day
following December 31, 2014 to publicly disclose the Corporation’s number of
Actual Subscribers on December 31, 2014 (“Subscriber 8-K”), provided that, if
the Corporation has previously publicly disclosed in an SEC Report that the
Corporation has registered a number of Actual Subscribers that exceeds the
Required Number of Subscribers, such Subscriber 8-K shall not be required
hereunder.  In addition, within one Trading Day following any adjustment to the
Conversion Price pursuant to this Section 7(f), the Corporation shall deliver
written notice to each Holder that sets forth the adjustment hereunder and the
basis therefor (“Subscriber Adjustment Notice”), provided that in no event shall
the Corporation deliver the Subscriber Adjustment Notice prior to the filing of
the Subscriber 8-K required hereunder.  If the Corporation has not previously
publicly disclosed in an SEC Report that the Corporation has registered a number
of Actual Subscribers that exceeds the Required Number of Subscribers and the
Corporation shall fail to publicly disclose the number of Actual Subscribers on
December 31, 2014 in the Subscriber 8-K as required hereunder, the Corporation
shall be deemed to have one Actual Subscriber and the Conversion Price shall
accordingly be adjusted on January 1, 2015 pursuant to this Section 7(f).   For
purposes of clarification, whether or not the Corporation provides a Subscriber
Adjustment Notice pursuant to this Section 7(f), the Holders are entitled to
receive a number of Conversion Shares based upon the adjusted Conversion Price
on or after the date of the adjustment hereunder, regardless of whether a Holder
accurately refers to the adjusted Conversion Price in the Notice of
Conversion.  For purposes of clarity, the Conversion Price can only be adjusted
downward pursuant to this Section 7(f).
 
 
 
24

--------------------------------------------------------------------------------

 
 
g) Calculations.  All calculations under this Section 7 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be.  For
purposes of this Section 7, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of the Corporation) issued
and outstanding.


h) Notice to the Holders.


i. Adjustment to Conversion Price.  Whenever the Conversion Price is adjusted
pursuant to any provision of this Section 7, the Corporation shall promptly
deliver to each Holder a notice setting forth the Conversion Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.
 
ii. Notice to Allow Conversion by Holder.  If (A) the Corporation shall declare
a dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Corporation shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Corporation shall authorize the granting
to all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Corporation shall be required in connection
with any reclassification of the Common Stock, any consolidation or merger to
which the Corporation is a party, any sale or transfer of all or substantially
all of the assets of the Corporation, or any compulsory share exchange whereby
the Common Stock is converted into other securities, cash or property or (E) the
Corporation shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Corporation, then, in each case,
the Corporation shall cause to be filed at each office or agency maintained for
the purpose of conversion of this Preferred Stock, and shall cause to be
delivered to each Holder at its last address as it shall appear upon the stock
books of the Corporation, at least twenty (20) calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice.  To the extent that any notice provided hereunder constitutes,
or contains, material, non-public information regarding the Corporation or any
of the Subsidiaries, the Corporation shall simultaneously file such notice with
the Commission pursuant to a Current Report on Form 8-K.  The Holder shall
remain entitled to convert the Conversion Amount of this Preferred Stock (or any
part hereof) during the 20-day period commencing on the date of such notice
through the effective date of the event triggering such notice except as may
otherwise be expressly set forth herein.
 
 
25

--------------------------------------------------------------------------------

 
           
      Section 8.                      Optional Redemption at Election of
Corporation.  Subject to the provisions of this Section 8, at any time after May
1, 2015, the Corporation may deliver a notice to the Holders (an “Optional
Redemption Notice” and the date such notice is deemed delivered hereunder, the
“Optional Redemption Notice Date”) of its irrevocable election to redeem some or
all of the then outstanding Preferred Stock, for cash in an amount equal to the
Optional Redemption Amount on the 20th Trading Day following the Optional
Redemption Notice Date (such date, the “Optional Redemption Date” and such
redemption, the “Optional Redemption”).  The Optional Redemption Amount (or
Adjusted Optional Redemption Amount as contemplated by Section 3(a)) is payable
in full on the Optional Redemption Date.  The Corporation may only effect an
Optional Redemption if each of the Equity Conditions shall have been met on each
Trading Day occurring during the period commencing on the Optional Redemption
Notice Date through to the Optional Redemption Date and through and including
the date payment of the Optional Redemption Amount is actually made.  If any of
the Equity Conditions shall cease to be satisfied at any time during the 20
Trading Day period, then a Holder may elect to nullify the Optional Redemption
Notice as to such Holder by notice to the Corporation within 3 Trading Days
after the first day on which any such Equity Condition has not been met
(provided that if, by a provision of the Transaction Documents, the Corporation
is obligated to notify the Holders of the non-existence of an Equity Condition,
such notice period shall be extended to the third Trading Day after proper
notice from the Corporation) in which case the Optional Redemption Notice shall
be null and void, ab initio.  The Corporation covenants and agrees that it will
honor all Notices of Conversion tendered from the time of delivery of the
Optional Redemption Notice through the date the Optional Redemption Amount (or
Adjusted Optional Redemption Amount as contemplated in Section 3(a)) is paid in
full.


 
26

--------------------------------------------------------------------------------

 
Section 9.                      Negative Covenants.  As long as any shares of
Preferred Stock are outstanding, unless the Primary Holders that hold Preferred
Stock shall have otherwise given prior written consent, the Corporation shall
not, and shall not permit any of the Subsidiaries to, directly or indirectly
(unless the Primary Holders no longer hold any Preferred Stock, in which case
the Corporation shall not, and shall not permit any of the Subsidiaries to,
directly or indirectly, without the prior written consent from the Holders of a
majority of the then outstanding Preferred Stock):


a) other than Permitted Indebtedness, enter into, create, incur, assume,
guarantee or suffer to exist any indebtedness for borrowed money of any kind,
including but not limited to, a guarantee, on or with respect to any of its
property or assets now owned or hereafter acquired or any interest therein or
any income or profits therefrom;
 
b) other than Permitted Liens, enter into, create, incur, assume or suffer to
exist any Liens of any kind, on or with respect to any of its property or assets
now owned or hereafter acquired or any interest therein or any income or profits
therefrom;


c) amend its charter documents, including, without limitation, its certificate
of incorporation and bylaws, in any manner that materially and adversely affects
any rights of the Holder;


d) repay, repurchase or offer to repay, repurchase or otherwise acquire more
than a de minimis number of shares of its Common Stock, Common Stock Equivalents
or Junior Securities, other than as to (i) the Conversion Shares or Warrant
Shares as permitted or required under the Transaction Documents and (ii)
repurchases of Common Stock or Common Stock Equivalents of departing officers
and directors of the Corporation, provided that such repurchases shall not
exceed an aggregate of $100,000 for all officers and directors for so long as
the Preferred Stock is outstanding;


e) pay cash dividends or distributions on Junior Securities of the Corporation,
other than regularly scheduled dividend payments on the Series D Preferred Stock
and the Series E Preferred Stock, provided that the Corporation is in full
compliance with its obligations, including its payment obligations, under the
Preferred Stock;


 
27

--------------------------------------------------------------------------------

 
 
f) enter into any transaction with any Affiliate of the Corporation which would
be required to be disclosed in any public filing with the Commission, unless
such transaction is made on an arm’s-length basis and expressly approved by a
majority of the disinterested directors of the Corporation (even if less than a
quorum otherwise required for board approval); or


g) enter into any agreement with respect to any of the foregoing.


Section 10.                      Redemption Upon Triggering Events.
 
 
a) “Triggering Event” means, wherever used herein any of the following events
(whatever the reason for such event and whether such event shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):


i. the Corporation shall fail to deliver Conversion Shares issuable upon a
conversion hereunder that comply with the provisions hereof prior to the fifth
Trading Day after such shares are required to be delivered hereunder, or the
Corporation shall provide written notice to any Holder, including by way of
public announcement, at any time, of its intention not to comply with requests
for conversion of any shares of Preferred Stock in accordance with the terms
hereof;


ii. the Corporation shall fail for any reason to pay in full the amount of cash
due pursuant to a Buy-In within five calendar days after notice therefor is
delivered hereunder;


iii. the Corporation shall fail to have available a sufficient number of
authorized and unreserved shares of Common Stock to issue to such Holder upon a
conversion hereunder;


iv. unless specifically addressed elsewhere in this Certificate of Designation
as a Triggering Event, the Corporation shall fail to observe or perform any
other covenant, agreement or warranty contained in, or otherwise commit any
breach of the Transaction Documents, and such failure or breach shall not, if
subject to the possibility of a cure by the Corporation, have been cured within
30 calendar days after the date on which written notice of such failure or
breach shall have been delivered;


 
28

--------------------------------------------------------------------------------

 
 
v. any breach of the agreements delivered to the Company at the Closing pursuant
to Sections 2.3(b)(vi) and 2.3(b)(vii) of the Purchase Agreement;


vi. the Corporation shall redeem more than a de minimis number of  Junior
Securities other than as to repurchases of Common Stock or Common Stock
Equivalents from departing officers and directors, provided that, while any of
the Preferred Stock remains outstanding, such repurchases shall not exceed an
aggregate of $100,000 from all officers and directors;


vii. the Corporation shall be party to a Change of Control Transaction;


viii. there shall have occurred a Bankruptcy Event;


ix. the Common Stock shall fail to be listed or quoted for trading on a Trading
Market for more than five Trading Days, which need not be consecutive Trading
Days;


x. the electronic transfer by the Company of shares of Common Stock through the
Depository Trust Company or another established clearing corporation is no
longer available or is subject to a “chill”; or


xi. any monetary judgment, writ or similar final process shall be entered or
filed against the Corporation, any subsidiary or any of their respective
property or other assets for more than $50,000, and such judgment, writ or
similar final process shall remain unvacated, unbonded or unstayed for a period
of 45 calendar days.


b) Upon the occurrence of a Triggering Event, each Holder shall (in addition to
all other rights it may have hereunder or under applicable law) have the right,
exercisable at the sole option of such Holder, to require the Corporation to,
(A) with respect to the Triggering Events set forth in Sections 10(a)(i), (ii),
(iv), (xi), (vii) (as to Changes of Control approved by the Board of Directors
of the Corporation) and (viii) (as to voluntary filings only), redeem all of the
Preferred Stock then held by such Holder for a redemption price, in cash, equal
to the Triggering Redemption Amount or (B) at the option of each Holder and with
respect to the Triggering Events set forth in Sections 10(a)(iii), (v), (vii)
(as to Changes of Control not approved by the Board of Directors of the
Corporation), (viii) (as to involuntary filings only), (iv), (x) and (xi),
either (a) redeem all of the Preferred Stock then held by such Holder for a
redemption price, in shares of Common Stock, equal to a number of shares of
Common Stock equal to the Triggering Redemption Amount divided by 75% of the
average of the 10 VWAPs immediately prior to the date of election hereunder or
(b) increase the dividend rate on all of the outstanding Preferred Stock held by
such Holder to 18% per annum thereafter.  The Triggering Redemption Amount, in
cash or in shares, shall be due and payable or issuable, as the case may be,
within five Trading Days of the date on which the notice for the payment
therefor is provided by a Holder (the “Triggering Redemption Payment Date”).  If
the Corporation fails to pay in full the Triggering Redemption Amount hereunder
on the date such amount is due in accordance with this Section (whether in cash
or shares of Common Stock), the Corporation will pay interest thereon at a rate
equal to the lesser of 18% per annum or the maximum rate permitted by applicable
law, accruing daily from such date until the Triggering Redemption Amount, plus
all such interest thereon, is paid in full.  For purposes of this Section, a
share of Preferred Stock is outstanding until such date as the applicable Holder
shall have received Conversion Shares upon a conversion (or attempted
conversion) thereof that meets the requirements hereof or has been paid the
Triggering Redemption Amount in cash.


 
29

--------------------------------------------------------------------------------

 
Section 11.                      Miscellaneous.


a) Notices.  Any and all notices or other communications or deliveries to be
provided by the Holders hereunder including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, or sent
by a nationally recognized overnight courier service, addressed to the
Corporation, at the address set forth above Attention: David G. Derrick, Chief
Executive Officer, facsimile number 801-451-5736, or such other facsimile number
or address as the Corporation may specify for such purposes by notice to the
Holders delivered in accordance with this Section 11.  Any and all notices or
other communications or deliveries to be provided by the Corporation hereunder
shall be in writing and delivered personally, by facsimile, or sent by a
nationally recognized overnight courier service addressed to each Holder at the
facsimile number or address of such Holder appearing on the books of the
Corporation, or if no such facsimile number or address appears on the books of
the Corporation, at the principal place of business of such Holder, as set forth
in the Purchase Agreement.  Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth in this Section prior to 5:30 p.m. (New York City
time) on any date, (ii) the next Trading Day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth in this Section on a day that is not a Trading Day or later than 5:30
p.m. (New York City time) on any Trading Day, (iii) the second Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given.
 
b) Absolute Obligation. Except as expressly provided herein, no provision of
this Certificate of Designation shall alter or impair the obligation of the
Corporation, which is absolute and unconditional, to pay liquidated damages,
accrued dividends and accrued interest, as applicable, on the shares of
Preferred Stock at the time, place, and rate, and in the coin or currency,
herein prescribed.
 
 
 
30

--------------------------------------------------------------------------------

 
 
c) Lost or Mutilated Preferred Stock Certificate.  If a Holder’s Preferred Stock
certificate shall be mutilated, lost, stolen or destroyed, the Corporation shall
execute and deliver, in exchange and substitution for and upon cancellation of a
mutilated certificate, or in lieu of or in substitution for a lost, stolen or
destroyed certificate, a new certificate for the shares of Preferred Stock so
mutilated, lost, stolen or destroyed, but only upon receipt of evidence of such
loss, theft or destruction of such certificate, and of the ownership hereof
reasonably satisfactory to the Corporation.


d) Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Certificate of Designation shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Delaware, without regard to the principles of conflict of laws
thereof.  Each party agrees that all legal proceedings concerning the
interpretation, enforcement and defense of the transactions contemplated by any
of the Transaction Documents (whether brought against a party hereto or its
respective Affiliates, directors, officers, shareholders, employees or agents)
shall be commenced in the state and federal courts sitting in the City of New
York, Borough of Manhattan (the “New York Courts”).  Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of such New York Courts,
or such New York Courts are improper or inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Certificate of Designation and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by applicable law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Certificate of Designation or the transactions contemplated hereby.  If any
party shall commence an action or proceeding to enforce any provisions of this
Certificate of Designation, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred in the investigation, preparation and
prosecution of such action or proceeding.
 
 
 
31

--------------------------------------------------------------------------------

 
 
e) Waiver.  Any waiver by the Corporation or a Holder of a breach of any
provision of this Certificate of Designation shall not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Certificate of Designation or a waiver by any
other Holders.  The failure of the Corporation or a Holder to insist upon strict
adherence to any term of this Certificate of Designation on one or more
occasions shall not be considered a waiver or deprive that party (or any other
Holder) of the right thereafter to insist upon strict adherence to that term or
any other term of this Certificate of Designation on any other occasion.  Any
waiver by the Corporation or a Holder must be in writing.
 
f) Severability.  If any provision of this Certificate of Designation is
invalid, illegal or unenforceable, the balance of this Certificate of
Designation shall remain in effect, and if any provision is inapplicable to any
Person or circumstance, it shall nevertheless remain applicable to all other
Persons and circumstances.  If it shall be found that any interest or other
amount deemed interest due hereunder violates the applicable law governing
usury, the applicable rate of interest due hereunder shall automatically be
lowered to equal the maximum rate of interest permitted under applicable law.


g) Next Business Day.  Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.


h) Headings.  The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designation and shall not be deemed to
limit or affect any of the provisions hereof.


i) Status of Converted or Redeemed Preferred Stock.  Shares of Preferred Stock
may only be issued pursuant to the Purchase Agreement.  If any shares of
Preferred Stock shall be converted, redeemed or reacquired by the Corporation,
such shares shall resume the status of authorized but unissued shares of
preferred stock and shall no longer be designated as Series F Variable Rate
Convertible Preferred Stock.




*********************
 
 
32

--------------------------------------------------------------------------------

 
 
RESOLVED, FURTHER, that the Chairman, the president or any vice-president, and
the secretary or any assistant secretary, of the Corporation be and they hereby
are authorized and directed to prepare and file this Certificate of Designation
of Preferences, Rights and Limitations in accordance with the foregoing
resolution and the provisions of Delaware law.


        IN WITNESS WHEREOF, the undersigned has executed this Certificate this
___ day of August 2014.


 
 
__________________________________________
Name:  Marc Bratsman
Title: CFO and Secretary
 
 





 
33

--------------------------------------------------------------------------------

 
 
ANNEX A

 
NOTICE OF CONVERSION


(TO BE EXECUTED BY THE REGISTERED HOLDER IN ORDER TO CONVERT SHARES OF PREFERRED
STOCK)


The undersigned hereby elects to convert the number of shares of Series F
Variable Rate Convertible Preferred Stock indicated below into shares of common
stock, par value $0.00001 per share (the “Common Stock”), of ActiveCare, Inc., a
Delaware corporation (the “Corporation”), according to the conditions hereof, as
of the date written below. If shares of Common Stock are to be issued in the
name of a Person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as may be required by the Corporation in accordance
with the Purchase Agreement. No fee will be charged to the Holders for any
conversion, except for any such transfer taxes.


Conversion calculations:


Date to Effect Conversion: _____________________________________________
 
Number of shares of Preferred Stock owned prior to Conversion: _______________
 
Number of shares of Preferred Stock to be Converted: ________________________
 
Stated Value of shares of Preferred Stock to be Converted: ____________________
 
Number of shares of Common Stock to be Issued: ___________________________
 
Applicable Conversion Price:____________________________________________
 
Number of shares of Preferred Stock subsequent to Conversion: ________________
 
DWAC Instructions:
Broker no: _________
Account no: ___________
 
 
[HOLDER]
 
By:___________________________________
     Name:
     Title:

 
 
34

--------------------------------------------------------------------------------

 